Citation Nr: 0833526	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-11 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to December 1970.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a March 2002 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen a claim of service connection for a psychiatric 
disorder.  In a decision issued in October 2003, the Board 
denied the veteran's claim to reopen.  The veteran appealed 
that decision to the Court.  In July 2006, the Court issued a 
decision that vacated the October 2003 Board decision and 
remanded the matter on appeal for readjudication consistent 
with the instructions outlined in the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  A VCAA notice letter must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  

The Court has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a), in a claim to reopen a previously 
finally denied claim, require that VA, by way of a specific 
notice letter, notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Court found that VA had not provided the veteran with 
adequate notice as required by Kent, and that the veteran was 
prejudiced by this notice insufficiency.  Hence, this case 
must be remanded to ensure the veteran receives all notice 
required in a claim to reopen.

Accordingly, the case is REMANDED for the following:

1.	The RO should provide the veteran 
notice advising him that because there was 
a prior final denial of his claim, i.e., 
the prior February 1998 Board decision, he 
must submit (VA must receive) new and 
material evidence to reopen the claim, and 
the further notice required in such claims 
in accordance with the Court's decision in 
Kent, 20 Vet. App. 1 (2006).  The notice 
must specifically include the appropriate 
(pre-August 29, 2001) definition of new 
and material evidence (i.e. 38 C.F.R. 
§ 3.156(a)).  He must also be specifically 
advised that because his claims were 
previously denied because there was no 
nexus between his current psychiatric 
disorder and service, for evidence to be 
new and material, it would have to address 
the matter of a nexus between his current 
psychiatric disorder and his service (such 
as a medical opinion indicating there is 
such a relationship and explaining the 
rationale for the opinion).  He should 
have ample opportunity to respond to this 
notice.

2.	The RO should then review the record, 
arrange for any further development 
suggested by the veteran's response, and 
readjudicate the claim.  If the claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in its July 2006 decision.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

